DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-8 are objected to because of the following informalities:  line 1 of each of these claims contains the phrase “The method of claims 4”, which should reference only a singular claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale (U.S. Patent Application Publication 2009/0243161).  Beale shows   method of controlling a preform for stretch blow-moulding a container with an integrally formed handle; the preform comprising a body portion and the integrally formed handle; the preform transferred from a perform supply source to a blow moulding die for blowing the container; the method including the steps of passing the preform through a preform handle orientating apparatus, transferring the preform to a preform transportation system, maintaining orientation of the preform handle imposed by the perform handle orientating apparatus during transfer to the perform transportation system and transfer to the blow moulding die, rotating the preforms during transport along the transportation .

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thibodeau (U.S. Patent 8,524,143).  Thibodeau shows a handle of a preform/stretch blow molded container including an integral loop as claimed (Figures 1c, 2).  Beale discloses that the handle can be of various geometries (Column 3, lines 41-43), but he does not specifically describe the claimed handle shape.  However, it would have been obvious to use any appropriate shape of handle, such as that which is claimed because configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (MPEP 2144.04 (IV)(B)).

Allowable Subject Matter
Claims 9-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742